SCALES, J.
In this foreclosure case, the trial court entered judgment for Appellee Hernandez & Silva Enterprises, Inc., based upon Hernandez & Silva’s defense asserting that the default notice. of Appellant Wells. Fargo Bank, N.A. was insufficient as a matter of law.
We reverse the trial court’s judgment because the record reveals that the trial court applied the incorrect legal standard in evaluating whether- Wells Fargo’s, default notice complied with Paragraph 22 of the mortgage, the default notice provision.
, We have'held'that a mortgagee’s default notice is sufficient if it substantially com*68plies with the mortgage’s default notice provision. Bank of N.Y. v. Mieses, 187 So.3d 919 (Fla. 3d DCA 2016); SunTrust Mortg., Inc. v. Garcia, 186 So.3d 1036 (Fla. 3d DCA 2016); Bank of Am. v. Cadet, 183 So.3d 477, 478 (Fla. 3d DCA 2016) (Mem); Bank of N.Y. Mellon v. Nunez, 180 So.3d 160, 162 (Fla. 3d DCA 2016). The trial court applied a strict compliance standard in the instant case.1
Reversed and remanded for proceedings consistent with this opinion.

. We note that the trial court order is dated February 25, 2015. The trial court did not have the benefit of these recent decisions.